ON MOTION TOE REHEARING.
Russell, C. J.,
dissenting. Since our attention has been more specifically directed, by the motion for a rehearing, to the several purposes for which the testimony of Ethel Eerguson might have been serviceable to the defendant in corroboration of his statement, and to its legal admissibility for that purpose (and I think the evidence was admissible), I am constrained to admit that the learned judge erred in repelling the testimony to the exclusion of which exception is taken in the 5th ground of the amendment to the motion for a new trial, and that a new trial should have been granted. I therefore dissent from the judgment denying a rehearing.